DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered.

Response to Amendments
Applicant's amendments filed 12/09/2020 to claim 1 have been entered. Claims 3, 4, and 11 have been canceled. Claims 1, 2, and 5-10 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Affidavit/Declaration
The Declaration under 37 CFR 1.132 filed 12/09/2020 is sufficient to overcome the rejection of claims 1, 2, and 4-11 based upon Du, Austic, and Jeong. It is noted that while the pre-grant publication to Du contemplates acid values less than 0.33 mg KOH/g . 
For clarity of the record, Du, Austic, and Jeong are considered the closest prior art to the claimed methods.

Conclusion
Claims 1, 2, and 5-10 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is appended with this Office Action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Sean C. Barron/Primary Examiner, Art Unit 1653